Case 5:20-cv-05219-TLB Document 33 Filed 06/08/21 Page 1 of 2 PagelD #: 110

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
ALVIS J. WATKINS, JR. PLAINTIFF
Vv. CASE NO. 5:20-CV-5219
SUMMIT FOOD SERVICE, LLC DEFENDANT
ORDER

 

Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 31)
of the Honorable Christy Comstock, United States Magistrate Judge for the Western
District of Arkansas, filed in this case on May 12, 2021, regarding Defendant Summit Food
Service, LLC’s (“Summit”) Motion for Summary Judgment (Doc. 24). The R&R
recommends granting the Motion and dismissing the case with prejudice. On June 3,
2021, Plaintiff Alvis J. Watkins, Jr. filed an Objection (Doc. 32) to the R&R. The Court has
now conducted a de novo review of the record in light of the objection.

The Complaint alleges that on December 10, 2020, Mr. Watkins discovered a metal
shaving in his food while he was dining at the Washington County Detention Center. He
promptly spit out the metal shaving and suffered no physical injury, but he insists that he
now suffers from post-traumatic stress disorder as a result of the incident. The Court
agrees with the magistrate judge that the case is without merit. Even if the factual
allegations made by Mr. Watkins were true, they would not amount to a constitutional
violation actionable under 42 U.S.C. § 1983. In addition, Arkansas does not recognize a
cause of action for negligent infliction of emotional distress.

Mr. Watkins states in his objection to the R&R that he need not establish a physical
Case 5:20-cv-05219-TLB Document 33 _ Filed 06/08/21 Page 2 of 2 PagelD #: 111

injury in order to assert a violation of his constitutional rights. He is correct, and the R&R
concedes the point. See Doc. 31, p. 4. However, he fails to engage with the magistrate
judge’s analysis of the law that is dispositive of his claim. As the R&R explains, as a matter
of law, a prisoner’s constitutional rights are not violated when he discovers a foreign object
in his food on a single occasion. /d. at p. 5. Mr. Watkins’s objection is therefore
OVERRULED. IT IS ORDERED that the R&R is ADOPTED IN ITS ENTIRETY,
Summit's Motion for Summary Judgment (Doc. 24) is GRANTED, and the case is
DISMISSED WITH PREJUDICE. A i ona judgment will enter concurrently.

IT IS SO ORDERED on this ie

 
